Title: To George Washington from Samuel Huntington, 13 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 13 1781
                        
                        Your Excellency will receive enclosed an Act of Congress of the 12th Instant, ascertaining the Pay &
                            Appointments of the Officers in the Department of Commissary General of Military Stores—the Officers & Men of the
                            Regiment of Artillery Artificers—the field Commissary of Military Stores and his Subordinate Officers; the Commanding
                            Officer of Artillery—the Surveyor of Ordnance—the additional Pay of Aids de Camp—Brigade Majors, Adjutants &
                            Regimental Pay Masters—and Regimental Pay Master & Clothier. I have the Honor to be with the highest Respect your
                            Excellency’s most obedt & most hbble Servant

                        
                            Sam. Huntington President 
                        
                        
                            P.S. I have been Honored with your Excellency’s dispatches of the 2d & 6th instant.
                        

                    